Case 1:19-cv-02594-RM-SKC Document 166 Filed 10/06/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore


  Civil Action No. 19-cv-02594-RPM

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,
  Plaintiff,
  v.
  MEDIATRIX CAPITAL INC., BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
  BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG, MICHAEL S. STEWART, and
  BRYANT E. SEWALL,
  Defendants,

  And

  MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
  STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
  WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
  ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
  FOUNDATION,
  KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989 FOUNDATION, MEDIATRIX
  CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE ISLE MARKETS INC.
  (Cayman
  Islands),
  Relief Defendants.




                                         Michael Young
                                 Pro Se Representative/Defendant
                                          720-530-8434
                                  youngmikes@protonmail.com


                                             Summary


  The Defendant Michael Young and Relief Defendant Maria Young, as well as listed entities
  West Beach, LLC, Salve Regina Trust, TF Alliance, Casa Conejo and Hase Haus are now being
  represented Pro Se, and are in the process of answering the complaint by the SEC issued on
  September 9, 2019. Defendant has conferred with the opposing counsel of the Plaintiff late last
Case 1:19-cv-02594-RM-SKC Document 166 Filed 10/06/20 USDC Colorado Page 2 of 3




  week, and it has been responded that the “SEC takes no position on a motion for a further
  extension to Answer.”


     1) Due also to the limited time in the day with which the Defendant is able to work on this

         response because of a daytime work schedule and then having limited time with

         responsibility as a Father of 5 children at or under the age of 10 years old; Defendant and

         Relief Defendant are respectfully requesting a final enlargement on the time frame to

         finalize and submit an answer to this complaint. Defendant and Relief Defendant

         respectfully request an additional 3 weeks to submit an answer to the complaint, so as to

         be filed with the court on or before October 27, 2020.

     2) Due to the learning curve of the law to properly compile an answer and electronically file

         this complaint for answer, the Defendant and Relief Defendant are still handicapped in

         being able to provide a full and proper response by the date of October 6, 2020.

     3) In addition, the Defendant and Relief Defendant, are currently engaged in a detailed and

         good faith discussion for settlement with the SEC,




         Rest of page left blank intentionally
Case 1:19-cv-02594-RM-SKC Document 166 Filed 10/06/20 USDC Colorado Page 3 of 3




                                                Conclusion


  It is respectfully requested that the Defendant and Relief Defendant be permitted to submit a
  comprehensive response to the subject complaint on October 27, 2020.




  Respectfully Submitted this 6th day of October 2020.
                                               /s/ Michael Young
                                                Defendant
                                                720-530-8434
                                                youngmikes@protonmail.com


                                                Maria Young
                                                Relief Defendant
